UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ERNEST CALVINO JR.,

                                 Plaintiff,

                     -against-
                                                                 20-CV-0728 (CM)
MASSACHUSSETTS COURTS:
                                                                CIVIL JUDGMENT
SPRINGFIELD, HOLYOKE, CHICOPEE,
NORTHAMTON DISTRICT; SUPERIOR
CIVIL AND CRIMINAL,

                                 Defendants.

         Pursuant to the order issued January 31, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(i).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     January 31, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
